Concurring Opinion.
Howard, C. J.
I concur in the conclusion to which the court has arrived in this case, for the reason that while the appellant company was guilty of gross negligence yet the deceased was himself also guilty of negligence, as shown in the answers to the interrogateries. I do not think, however, that the deceased policeman, was a trespasser upon the grounds of appellant, or that he was there without right at the time he was killed. The track at the place was within the limits of his beat, he was a policeman of the city, and I think he had a right to be where he was, provided he was in the exercise of due care. But because he was himself guilty of contributory and inexcusable negligence, I think that his administratrix had no right of action against the company.